UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7855



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMANUEL ODEMENA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-305, CA-97-1919-HAR)


Submitted:   July 2, 1998                   Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmanuel Odemena, Appellant Pro Se. Robert Reeves Harding, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmanuel Odemena appeals two district court orders, the first

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), and the second denying his motion for extension of

time to file a motion for reconsideration. We have reviewed the

record and the district court’s opinion and orders and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Odemena, Nos. CR-91-305, CA-97-1919-HAR (D. Md.

Nov. 5, 1997   and Dec. 4, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2